Title: To John Adams from James McHenry, 5 May 1797
From: McHenry, James
To: Adams, John



Sir.
War office 5 May 1797.

I have the honour to submit the reflexions which have occurred to me on the questions contained in your letter of the 14th ulto. With respect to your letter of the 15. I shall give it as early an answer as circumstances will permit, and intreat that you will ascribe the delay to the pressing business of the office and  importance of the subject.
With the greatest respect I have the honour to be / Sir your most ob St

James McHenry